Title: General Orders, 21 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octob: 21st 1776.
Heath.Sullivan.


The hurried situation of the General for the two last days, having prevented him from paying that attention to Col. Glover, and the officers and soldiers who were with him in the skirmish on Friday last, that their merit and good behaviour deserved—He flatters himself that his thanks, tho’ delayed, will nevertheless be acceptable to them, as they are offered with great sincerity and cordiality—At the same time he hopes, that every other part of the Army will do their duty, with equal duty and zeal whenever called upon; and that neither dangers, difficulties, or hardships will discourage Soldiers, engaged in the Cause of Liberty, and contending for all that Freemen hold dear and valuable.
